OliveR, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the plaintiff and the Assistant Attorney General for the United States, that the reappraisements listed above cover entries of glassware imported from Belgium; that the value or price at the time of exportation of the merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Belgium, for consumption in Belgium, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed, ready for shipment to the United States was ineach case the appraised values less 10% plus 4y2% net packed and that there was no higher export value.
*414IT IS FURTHER STIPULATED AND AGREED, that these appeals-be submitted on this stipulation. ,
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1980, as amended by the Customs Administrative Act óf 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was the appraised value, less 10 per centum, plus 4% per centum, net, packed. ' .
Judgment will be rendered accordingly.